DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Effective December 16, 2014, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.  Applicants are kindly asked to review this guidance.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia).
Claim 1 is drawn to a composition for skin external use for reducing wrinkle, comprising, in parts by weight, 14-23 parts of an Anogeissus extract, 9-15 parts of a Punica extract, 4-8 parts of a Palmae 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction and partial purification has caused the Anogeissus, Punica, Palmae and polygonatum extracts that comprise the claimed compositions to have any characteristics that are different from the naturally occurring Anogeissus, Punica, Palmae and polygonatum extracts found in Anogeissus, Punica, Palmae and polygonatum plants.  Regarding claim 14, extraction of 
These compositions comprising Anogeissus, Punica, Palmae and polygonatum extracts and dictyophora indusiata are not markedly different from their closest naturally occurring counterpart because there is no indication that extraction and partial purification has caused the Anogeissus, Punica, Palmae, polygonatum and dictyophora indusiata that comprise the claimed compositions to have any characteristics that are different from the naturally occurring Anogeissus, Punica, Palmae, polygonatum and dictyophora indusiata.  It is well understood, routine and conventional to combine plant extracts with the same intended use and functional effect, which these plants all have.
This is a product claim and there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (N, KR 20110057954 A, translation provided herein), in view of Daly et al. (A*), Zhang (O, translation only) and Chun (P, translation provided herein).
Chae teaches an antioxidant skin care composition comprising acai berry extract (which is synonymous with Euterpe oleracea fruit) and punica granatum extract in an amount of 0.0001-30.0 weight% for treating wrinkles (See e.g. “purpose”) for promoting skin elasticity (See e.g claim 5).
Daly teaches an extract from Anogeissus for increasing skin elasticity (See e.g. abstract), wherein the Anogeissus is Anogeissus leiocarpus extract and is present in an amount of from about 0.0001-75% (See e.g. paragraph 0007).
Zhang teaches a skin care anti-wrinkle composition comprising polygonatum odoratum in an amount of 0.5-3 parts (See e.g. Examples).
Chun teaches an extract of Dictyophora indusiata for treating skin wrinkles (See e.g. “Novelty”) and that the extract is added to the composition in an amount of 0.5-20% (See e.g. “description”).
The references do not expressly teach the method of extraction.  However, it should be noted that claims 5-11 and 16-20 constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art to prepare a skin care composition for promoting skin elasticity comprising acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata.  The amount of acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata within the composition encompasses the amount range by weight instantly claimed.  A person of ordinary skill in the art would have understood to combine acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata in a skin care composition to treat wrinkles. The skilled artisan in the art would have understood to include acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata in a skin care composition to treat wrinkles with expectation of success.  Therefore, the skilled artisan would have been motivated to use acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata to treat wrinkles. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata are effective for treating wrinkles, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699